Exhibit 10.1
PHH CORPORATION
AMENDED AND RESTATED
2005 EQUITY AND INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Section   Page
 
           
1.
  Purpose; Types of Awards; Construction.     3  
 
           
2.
  Definitions.     3  
 
           
3.
  Administration.     8  
 
           
4.
  Eligibility.     9  
 
           
5.
  Stock Subject to the Plan.     9  
 
           
6.
  Specific Terms of Awards.     10  
 
           
7.
  Change in Control Provisions.     17  
 
           
8.
  General Provisions.     17  

2



--------------------------------------------------------------------------------



 



PHH CORPORATION
AMENDED AND RESTATED
2005 EQUITY AND INCENTIVE PLAN

1.   Establishment, Purpose; Types of Awards; Construction.

PHH Corporation (the “Company”) hereby establishes the PHH Corporation Amended
and Restated 2005 Equity and Incentive Plan (the “Plan”), as set forth herein.
The Plan is an amendment and restatement and continuation of the PHH Corporation
2005 Equity and Incentive Plan (the “Prior Plan”). The purposes of the Plan are
to afford an incentive to non-employee directors, selected officers and other
employees, advisors and consultants of the Company, or any Parent or Subsidiary
of the Company that now exists or hereafter is organized or acquired, to
continue as non-employee directors, officers, employees, advisors or
consultants, as the case may be, to increase their efforts on behalf of the
Company and its Subsidiaries and to promote the success of the Company’s
business. The Plan provides for the grant of Options (including “incentive stock
options” and “nonqualified stock options”), stock appreciation rights,
restricted stock, restricted stock units and other stock- or cash-based awards.
The Plan is designed with the intention that Awards granted hereunder will
comply with the requirements for “performance-based compensation” under Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Plan and Awards shall be interpreted in a manner consistent with such
requirements. The Company also intends that the Plan comply with Section 409A of
the Code and the Plan shall be so construed. The provisions of the Prior Plan
continue to control with respect to any Awards outstanding thereunder prior to
the date of stockholder approval of this Plan, including to the extent necessary
to avoid establishment of a new measurement date for financial accounting
purposes and to preserve the status of any options that are intended to qualify
as incentive stock options within the meaning of Section 422 of the Code.

2.   Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

  (a)   “Annual Incentive Program” means the program described in Section 6(c)
hereof.     (b)   “Award” means any Option, SAR, Restricted Stock, Restricted
Stock Unit or Other Stock-Based Award or Other Cash-Based Award granted under
the Plan.     (c)   “Award Agreement” means any written agreement, contract, or
other instrument or document evidencing an Award.     (d)   “Board” means the
Board of Directors of the Company.

3



--------------------------------------------------------------------------------



 



  (e)   “Change in Control” means a change in control of the Company, which will
be deemed to have occurred if:

  (i)   any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company, (B) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, and (C) any
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Stock), is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s then outstanding voting securities
(excluding any person who becomes such a beneficial owner in connection with a
transaction immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the Board, the
entity surviving such transaction or, if the Company or the entity surviving the
transaction is then a subsidiary, the ultimate parent thereof);     (ii)   the
following individuals cease for any reason to constitute a majority of the
number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;  
  (iii)   there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the Board, the entity surviving such merger or consolidation or, if the Company
or the entity surviving such merger is then a subsidiary, the ultimate parent
thereof; or     (iv)   the stockholders of the Company approve a plan of
complete liquidation of the Company or there is consummated an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets (or any transaction having a similar effect), other than a sale or
disposition by the Company of all or substantially all of the Company’s assets
to an entity, immediately following which the individuals who comprise the Board
immediately prior thereto constitute at least a majority of the board of
directors of the entity to which such assets are sold or disposed of or, if such
entity is a subsidiary, the ultimate parent thereof.

4



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of (x) a Public Offering or (y) the consummation of any
transaction or series of integrated transactions immediately following which the
holders of the Stock immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions. Solely to the
extent necessary to comply with the requirements of Section 409A of the Code, a
“Change in Control” as defined herein may occur only upon or as a result of a
Change in Control that is also a “change in control event,” as defined in
accordance with Section 1.409A-3(i)(5) of the Treasury Regulations.

  (f)   “Committee” means the committee established by the Board to administer
the Plan, the composition of which shall at all times satisfy the provisions of
Rule 16b-3 and Section 162(m) of the Code.     (g)   “Company” means PHH
Corporation, a Maryland corporation, or any successor corporation.     (h)  
“Covered Employee” shall have the meaning set forth in Section 162(m)(3) of the
Code.     (i)   “Effective Date” means, with respect to the Prior Plan,
January 14, 2005, and, with respect to this Plan, the date of approval of the
Plan by the stockholders of the Company.     (j)   “Exchange Act” means the
Securities Exchange Act of 1934, as amended from time to time, and the rules and
regulations promulgated thereunder.     (k)   “Fair Market Value” means, with
respect to Stock or other property, the fair market value of such Stock or other
property determined by such methods or procedures as shall be established from
time to time by the Committee. Unless otherwise determined by the Committee in
good faith, the per share Fair Market Value of Stock as of a particular date
shall mean (i) the closing sales price per share of Stock on the national
securities exchange on which the Stock is principally traded (or, if there was
no trading of the Stock on such date, the closing sales price for the last
preceding date on which there was trading of the Stock on such exchange), or
(ii) if the shares of Stock are then traded in an over-the-counter market, the
average of the closing bid and asked prices for the shares of Stock in such
over-the-counter market for the last preceding date on which there was a sale of
such Stock in such market, or (iii) if the shares of Stock are not then listed
on a national securities exchange or traded in an over-the-counter market, such
value as the Committee, in its sole discretion, shall determine.     (l)  
“Grantee” means a person who, as a non-employee director, officer or other
employee of the Company or a Parent or Subsidiary of the Company, has been
granted an Award under the Plan.

5



--------------------------------------------------------------------------------



 



  (m)   “ISO” means any Option intended to be and designated as an incentive
stock option within the meaning of Section 422 of the Code.     (n)   “Long Term
Incentive Program” means the program described in Section 6(b) hereof.     (o)  
“Non-Employee Director” means any director of the Company who is not also
employed by the Company or any of its Subsidiaries.     (p)   “NQSO” means any
Option that is not designated as an ISO.     (q)   “Option” means a right,
granted to a Grantee under Section 6(b)(i), to purchase shares of Stock. An
Option may be either an ISO or an NQSO, provided that ISOs may be granted only
to employees of the Company or a Parent or Subsidiary of the Company.     (r)  
“Other Cash-Based Award” means cash awarded under the Annual Incentive Program
or the Long Term Incentive Program, including cash awarded as a bonus or upon
the attainment of Performance Goals or otherwise as permitted under the Plan.  
  (s)   “Other Stock-Based Award” means a right or other interest granted to a
Grantee under the Annual Incentive Program or the Long Term Incentive Program
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, including but not limited to
(i) unrestricted Stock awarded as a bonus or upon the attainment of Performance
Goals or otherwise as permitted under the Plan, and (ii) a right granted to a
Grantee to acquire Stock from the Company containing terms and conditions
prescribed by the Committee.     (t)   “Parent” means a “parent corporation,”
whether now or hereafter existing, as defined in Section 424(e) of the Code.    
(u)   “Performance Goals” means performance goals based on one or more of the
following criteria, determined in accordance with generally accepted accounting
principles where applicable: (i) pre-tax income or after-tax income; (ii) income
or earnings including operating income, earnings before or after taxes, earnings
before or after interest, depreciation, amortization, or extraordinary or
special items; (iii) pre-tax income of the Company or any Subsidiary, or any
division or business unit thereof, before or after non-controlling interest;
(iv) net income excluding amortization of intangible assets, depreciation and
impairment of goodwill and intangible assets and/or excluding charges
attributable to the adoption of new accounting pronouncements; (v) earnings or
book value per share (basic or diluted); (vi) return on assets (gross or net),
return on investment, return on capital, or return on equity; (vii) return on
revenues; (viii) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (ix) economic value created; (x) operating margin or
profit margin; (xi) stock price or total stockholder

6



--------------------------------------------------------------------------------



 



      return; (xii) income or earnings from continuing operations; (xiii) cost
targets, reductions and savings, expense management, productivity and
efficiencies; and (xiv) strategic business criteria, consisting of one or more
objectives based on meeting specified market penetration or market share,
geographic business expansion, customer satisfaction, employee satisfaction,
human resources management, supervision of litigation, information technology,
and goals relating to divestitures, joint ventures and similar transactions.
Where applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criterion or the attainment of a percentage
increase or decrease in the particular criterion, and may be applied to one or
more of the Company or a Parent or Subsidiary of the Company, or a division or
strategic business unit of the Company, all as determined by the Committee. The
Performance Goals may include a threshold level of performance below which no
payment will be made (or no vesting will occur), levels of performance at which
specified payments will be paid (or specified vesting will occur), and a maximum
level of performance above which no additional payment will be made (or at which
full vesting will occur). Each of the foregoing Performance Goals shall be
evaluated in accordance with generally accepted accounting principles, where
applicable, and shall be subject to certification by the Committee. The
Committee shall have the authority to make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Parent or Subsidiary of the Company or the financial
statements of the Company or any Parent or Subsidiary of the Company, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles.     (v)   “Plan” means this PHH
Corporation Amended and Restated 2005 Equity and Incentive Plan, as it may be
amended from time to time.     (w)   “Plan Year” means a calendar year.     (x)
  “Public Offering” means an offering of equity securities of the Company that
is registered with the Securities and Exchange Commission.     (y)   “Restricted
Stock” means an Award of shares of Stock to a Grantee under Section 6(b)(iii)
that may be subject to certain restrictions and to a risk of forfeiture.     (z)
  “Restricted Stock Unit” or “RSU” means a right granted to a Grantee under
Section 6(b)(iv) to receive Stock or cash at the end of a specified period,
which right may be conditioned on the satisfaction of specified performance or
other criteria. To the extent provided in an Award Agreement or as otherwise set
forth herein, RSUs may include dividend equivalent rights.

7



--------------------------------------------------------------------------------



 



  (aa)   “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.     (bb)   “Securities Act”
means the Securities Act of 1933, as amended from time to time, and the rules
and regulations promulgated thereunder.     (cc)   “Stock” means shares of the
common stock, par value $0.01 per share, of the Company.     (dd)   “Stock
Appreciation Right” or “SAR” means the right, granted to a Grantee under
Section 6(b)(ii), to be paid an amount measured by the appreciation in the Fair
Market Value of Stock from the date of grant to the date of exercise of the
right.     (ee)   “Subsidiary” means any corporation, limited partnership,
limited liability company or other entity (other than the Company) in or of
which the Company owns, directly or indirectly, at the time the relevant Award
is granted, an equity interest possessing 50 percent or more of the total
combined voting power of all equity interests of such entity; provided, however,
that with respect to any Grantee who has participated in the Plan for a period
of at least one year, if such Grantee is transferred by the Company or a
Subsidiary to another entity in or of which the Company owns, directly or
indirectly, less than 50 percent of the total combined voting power of all
equity interests in or of such entity, such entity shall be treated as a
Subsidiary solely for purposes of determining whether such Grantee has incurred
a termination of employment with respect to any Awards outstanding as of the
date of such transfer; and, provided further, that for purposes of ISOs granted
pursuant to the Plan, the term ‘Subsidiary’ means a ‘subsidiary corporation,’
whether now or hereafter existing, as defined in Section 424(f) of the Code.

3.   Administration.

The Plan shall be administered by the Board or by such Committee that the Board
may appoint for this purpose. If a Committee is appointed to administer the
Plan, all references herein to the “Committee” shall be references to such
Committee. If no Committee is appointed by the Board to administer the Plan, all
references herein to the “Committee” shall be references to the Board. The
Committee shall have the authority in its discretion, subject to and not
inconsistent with the express provisions of the Plan, to administer the Plan and
to exercise all the powers and authorities either specifically granted to it
under the Plan or necessary or advisable in the administration of the Plan,
including, without limitation, the authority to grant Awards; to determine the
persons to whom and the time or times at which Awards shall be granted; to
determine the type and number of Awards to be granted, the number of shares of
Stock to which an Award may relate and the terms, conditions, restrictions and
performance criteria relating to any Award; to determine Performance Goals no
later than such time as required to ensure that an underlying Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies; and to determine whether, to what extent, and under what circumstances
an Award may be settled, cancelled, forfeited, exchanged, or surrendered; to
make adjustments in

8



--------------------------------------------------------------------------------



 



the terms and conditions of, and the Performance Goals (if any) included in,
Awards; to construe and interpret the Plan and any Award or Loan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the Award Agreements (which need not be identical for
each Grantee); and to make all other determinations deemed necessary or
advisable for the administration of the Plan. Notwithstanding the foregoing,
neither the Board, the Committee nor their respective delegates shall have the
authority to reprice (or cancel and regrant) any Option or, if applicable, other
Award at a lower exercise, base or purchase price without first obtaining the
approval of the Company’s stockholders.
The Committee may appoint a chairperson and a secretary and may make such rules
and regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan. All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons, including but not
limited to the Company, any Parent or Subsidiary of the Company or any Grantee
(or any person claiming any rights under the Plan from or through any Grantee)
and any stockholder.
No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.

4.   Eligibility.

Awards may be granted to selected Non-Employee Directors, officers and other
employees, advisors or consultants of the Company or any Parent or Subsidiary of
the Company, in the discretion of the Committee. In determining the persons to
whom Awards shall be granted and the type of any Award (including the number of
shares to be covered by such Award), the Committee shall take into account such
factors as the Committee shall deem relevant in connection with accomplishing
the purposes of the Plan.

5.   Stock Subject to the Plan.

Subject to adjustment as provided for herein, the maximum aggregate number of
shares of Stock that may be issued under the Plan shall be 4,550,000, plus the
number of shares of Stock that, immediately prior to stockholder approval of the
Plan, remain authorized and available for awards under the Prior Plan or
thereafter become available under the terms of the Prior Plan; of this number,
no more than 2,250,000 shares may be issued in the form of an Award other than
an Option or SAR. Such shares shall be authorized but unissued shares of Stock.
If any shares subject to an Award are forfeited or cancelled, or if an Award
terminates or expires without a distribution of shares to the Grantee, or if an
Award is paid or settled in cash, the shares of Stock with respect to such Award
shall, to the extent of any such forfeiture, cancellation, termination or
expiration, or cash payment or settlement, again be available for Awards under
the Plan other than Awards that are intended to be ISOs. Each share subject to
the foregoing sentence shall be

9



--------------------------------------------------------------------------------



 



added back to the number of shares of Stock reserved under the Plan as one
share.
Notwithstanding anything to the contrary contained herein, all shares of Stock
covered by an SAR, to the extent that it is exercised and settled in shares of
Stock, shall be considered issued or transferred pursuant to the Plan. Upon the
exercise of any Award granted in tandem with any other Award, such related Award
shall be cancelled to the extent of the number of shares of Stock as to which
the Award is exercised and such number of shares shall no longer be available
for Awards under the Plan. Shares of Stock surrendered or withheld as payment of
either the exercise price of an Award and/or withholding taxes with respect to
an Award shall not again be made available for Awards under the Plan.
No more than 1,000,000 shares of Stock may be made subject to Options or SARs to
a single individual in a single Plan Year, subject to adjustment as provided
herein, and no more than 1,000,000 shares of Stock may be made subject to
stock-based awards other than Options or SARs (including Restricted Stock and
Restricted Stock Units or Other Stock-Based Awards denominated in shares of
Stock) to a single individual in a single Plan Year, in either case, subject to
adjustment as provided herein. Determinations made in respect of the limitations
set forth in the immediately preceding sentence shall be made in a manner
consistent with Section 162(m) of the Code.
In the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, Stock, or other property),
recapitalization, Stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Stock such that an
adjustment is appropriate in order to prevent dilution or enlargement of the
rights of Grantees under the Plan, then the Committee shall make such equitable
changes or adjustments as it deems necessary or appropriate to any or all of
(i) the number and kind of shares of Stock or other property (including cash)
that may thereafter be issued in connection with Awards, (ii) the number and
kind of shares of Stock or other property (including cash) issued or issuable in
respect of outstanding Awards, (iii) the exercise price, grant price, or
purchase price relating to any Award; provided, that, with respect to ISOs, such
adjustment shall be made in accordance with Section 424(h) of the Code; and
(iv) the Performance Goals applicable to outstanding Awards.

6.   Specific Terms of Awards.

  (a)   General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company or a Parent or Subsidiary of
the Company upon the grant, vesting, maturation, or exercise of an Award may be
made in such forms as the Committee shall determine at the date of grant,
including, without limitation, cash, Stock, or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis. The
Committee may make rules relating to installment or deferred payments with
respect to Awards, including the rate of interest to be credited with respect to
such payments. In addition to the foregoing, the Committee may impose on any
Award or the exercise thereof, at the date of grant or thereafter, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.

10



--------------------------------------------------------------------------------



 



  (b)   Long Term Incentive Program. Under the Long Term Incentive Program, the
Committee is authorized to grant the Awards described in this Section 6(b),
under such terms and conditions as deemed by the Committee to be consistent with
the purposes of the Plan. Such Awards may be granted with value and payment
contingent upon Performance Goals. Except as otherwise set forth herein or as
may be determined by the Committee, each Award granted under the Long Term
Incentive Program shall be evidenced by an Award Agreement containing such terms
and conditions applicable to such Award as the Committee shall determine at the
date of grant or thereafter.

  (i)   Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:

  (A)   Type of Award. The Award Agreement evidencing the grant of an Option
under the Plan shall designate the Option as an ISO or an NQSO.     (B)  
Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, but in no event shall the per share
exercise price of any Option be less than the Fair Market Value of a share of
Stock on the date of grant of such Option. The exercise price for Stock subject
to an Option may be paid in cash or by an exchange of Stock previously owned by
the Grantee for at least six months (if acquired from the Company), through a
“broker cashless exercise” procedure approved by the Committee (to the extent
permitted by law), or a combination of the above, in any case in an amount
having a combined value equal to such exercise price. An Award Agreement may
provide that a Grantee may pay all or a portion of the aggregate exercise price
by having shares of Stock with a Fair Market Value on the date of exercise equal
to the aggregate exercise price withheld by the Company.     (C)   Term and
Exercisability of Options. The date on which the Committee adopts a resolution
expressly granting an Option shall be considered the day on which such Option is
granted. Options shall be exercisable over the exercise period (which shall not
exceed ten years from the date of grant), at such times and upon such conditions
as the Committee may determine, as reflected in the Award Agreement; provided
that the Committee shall have the authority to accelerate the exercisability of
any outstanding Option at such time and under such circumstances as it, in its
sole discretion, deems appropriate. An Option may be exercised to the extent of
any or all full shares of Stock as to which the Option has become exercisable,
by giving written notice of such exercise to the Committee or its designated
agent.

11



--------------------------------------------------------------------------------



 



  (D)   Termination of Employment. An Option may not be exercised unless the
Grantee is then a director of, in the employ of, or providing services to, the
Company or a Parent or Subsidiary of the Company, and unless the Grantee has
remained continuously so employed, or continuously maintained such relationship,
since the date of grant of the Option; provided, that the Award Agreement may
contain provisions extending the exercisability of Options, in the event of
specified terminations of employment or service, to a date not later than the
expiration date of such Option.     (E)   Other Provisions. Options may be
subject to such other conditions including, but not limited to, restrictions on
transferability of the shares acquired upon exercise of such Options, as the
Committee may prescribe in its discretion or as may be required by applicable
law.

  (ii)   SARs. The Committee is authorized to grant SARs to Grantees on the
following terms and conditions:

  (A)   In General. Unless the Committee determines otherwise, a SAR (1) granted
in tandem with an NQSO may be granted at the time of grant of the related NQSO
or at any time thereafter or (2) granted in tandem with an ISO may only be
granted at the time of grant of the related ISO. A SAR granted in tandem with an
Option shall be exercisable only to the extent the underlying Option is
exercisable. Payment of a SAR may made in cash, Stock, or property as specified
in the Award or determined by the Committee at the date of grant.     (B)  
Right Conferred. A SAR shall confer on the Grantee a right to receive an amount
with respect to each share subject thereto, upon exercise thereof, equal to the
excess of (1) the Fair Market Value of one share of Stock on the date of
exercise over (2) the grant price of the SAR (which in the case of an SAR
granted in tandem with an Option shall be equal to the exercise price of the
underlying Option, and which in the case of any other SAR shall be such price as
the Committee may determine).     (C)   Term and Exercisability of SARs. The
date on which the Committee adopts a resolution expressly granting a SAR shall
be considered the day on which such SAR is granted. SARs shall be exercisable
over the exercise period (which shall not exceed the lesser of ten years from
the date of grant or, in the case of a tandem SAR, the expiration of its related
Award), at such times and upon such conditions as the Committee may determine,
as reflected in the Award Agreement; provided, that the Committee shall have the
authority to accelerate the exercisability of any outstanding SAR at

12



--------------------------------------------------------------------------------



 



      such time and under such circumstances as it, in its sole discretion,
deems appropriate. A SAR may be exercised to the extent of any or all full
shares of Stock as to which the SAR (or, in the case of a tandem SAR, its
related Award) has become exercisable, by giving written notice of such exercise
to the Committee or its designated agent.

  (D)   Termination of Employment. A SAR may not be exercised unless the Grantee
is then a director of, in the employ of, or providing services to, the Company
or a Parent or Subsidiary of the Company, and unless the Grantee has remained
continuously so employed, or continuously maintained such relationship, since
the date of grant of the SAR; provided, that the Award Agreement may contain
provisions extending the exercisability of the SAR, in the event of specified
terminations of employment or service, to a date not later than the expiration
date of such SAR (or, in the case of a tandem SAR, its related Award).     (E)  
Other Provisions. SARs may be subject to such other conditions including, but
not limited to, restrictions on transferability of the shares acquired upon
exercise of such SARs, as the Committee may prescribe in its discretion or as
may be required by applicable law.

  (iii)   Restricted Stock. The Committee is authorized to grant Restricted
Stock to Grantees on the following terms and conditions:

  (A)   Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise, as the Committee may determine. The Committee may
place restrictions on Restricted Stock that shall lapse, in whole or in part,
only upon the attainment of Performance Goals. Except to the extent restricted
under the Award Agreement relating to the Restricted Stock, a Grantee granted
Restricted Stock shall have all of the rights of a stockholder including,
without limitation, the right to vote Restricted Stock and the right to receive
dividends thereon.

  (B)   Forfeiture. Upon termination of employment with or service to the
Company, or upon termination of the director or independent contractor
relationship, as the case may be, during the applicable restriction period,
Restricted Stock and any accrued but unpaid dividends that are then subject to
restrictions shall be forfeited; provided, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case,

13



--------------------------------------------------------------------------------



 



      that restrictions or forfeiture conditions relating to Restricted Stock
will be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases waive in whole or in part
the forfeiture of Restricted Stock.

  (C)   Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall retain physical possession of the certificate.     (D)  
Dividends. Dividends paid on Restricted Stock shall be either paid at the
dividend payment date, or deferred for payment to such date as determined by the
Committee and specified in the applicable Award Agreement, in cash or in shares
of unrestricted Stock having a Fair Market Value equal to the amount of such
dividends. Stock distributed in connection with a stock split or stock dividend,
and other property distributed as a dividend, shall be subject to restrictions
and a risk of forfeiture to the same extent as the Restricted Stock with respect
to which such Stock or other property has been distributed. Notwithstanding
anything herein to the contrary, dividends paid on Restricted Stock that vest
based upon the attainment of Performance Goals shall be accumulated and paid
only to the extent of the attainment of the underlying Performance Goals, as
determined by the Committee.

  (iv)   Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Grantees, subject to the following terms and conditions:

  (A)   Award and Restrictions. Delivery of Stock or cash, as determined by the
Committee at the date of grant, will occur upon expiration of the deferral
period specified for Restricted Stock Units by the Committee. The Committee may
place restrictions on Restricted Stock Units that shall lapse, in whole or in
part, only upon the attainment of Performance Goals.     (B)   Forfeiture. Upon
termination of employment with or service to the Company, or upon termination of
the director or independent contractor relationship, as the case may be, during
the applicable deferral period or portion thereof to which forfeiture conditions
apply, or upon failure to satisfy any other conditions precedent to the delivery
of Stock or cash to which such Restricted Stock Units relate, all Restricted
Stock Units and any accrued but unpaid dividend equivalent rights that are then
subject to deferral or restriction shall be forfeited; provided, that the
Committee may

14



--------------------------------------------------------------------------------



 



      provide, by rule or regulation or in any Award Agreement, or may determine
in any individual case, that restrictions or forfeiture conditions relating to
Restricted Stock Units will be waived in whole or in part in the event of
termination resulting from specified causes, and the Committee may in other
cases waive in whole or in part the forfeiture of Restricted Stock Units.
Notwithstanding anything herein to the contrary, dividend equivalent rights paid
on Restricted Stock Units that vest based upon the attainment of Performance
Goals shall be accumulated and paid only to the extent of the attainment of the
underlying Performance Goals, as determined by the Committee.

  (C)   Non-Employee Director Deferred Compensation Awards. Unless the Committee
or the Board determines otherwise on a prospective basis, the Company shall
issue RSUs payable in Stock pursuant to this Section 6(b)(iv)(C) for the purpose
of fulfilling the Company’s obligations under its Non-Employee Directors
Deferred Compensation Plan (the “Deferred Compensation Plan”); provided,
however, that certain terms and conditions of the grant and payment of such RSUs
set forth in the Deferred Compensation Plan (and only to the extent set forth in
such plan) shall supercede the terms generally applicable to RSUs granted under
the Plan. RSUs granted under this Section 6(b)(iv)(C) need not be evidenced by
an Award Agreement unless the Committee determines that such an Award Agreement
is desirable for the furtherance of the purposes of the Plan and the Deferred
Compensation Plan.     (D)   Non-Employee Director Compensatory Awards. Unless
the Committee or the Board determines otherwise on a prospective basis, the
Company shall issue RSUs payable in Stock pursuant to this Section 6(b)(iv)(D)
for the purpose of fulfilling the Company’s obligation to compensate each
Non-Employee Director, in part, in the form of RSUs. RSUs granted under this
Section 6(b)(iv)(D) need not be evidenced by an Award Agreement unless the
Committee determines that such an Award Agreement is desirable for the
furtherance of the purposes of the Plan. Such RSUs shall be awarded at such
times as the Company shall otherwise pay to Non-Employee Directors their annual
retainer fees, and annual committee stipends as well as such other fees,
stipends and payments as determined by the Committee or the Board (each such
award date, a “Fee Payment Date”). The Company shall keep a separate book
account in the name of each Non-Employee Director. RSUs awarded pursuant to this
Section 6(b)(iv)(D) may have dividend equivalent rights to be credited and
payable in the form of additional RSUs or cash, as determined by the Committee
or the Board on a prospective basis. The number of RSUs to be credited to each
Non-Employee Director’s account as of each Fee

15



--------------------------------------------------------------------------------



 



      Payment Date shall be calculated by dividing (1) fifty percent (50%) of
the total retainer fee and committee stipends otherwise to be paid to such
Non-Employee Director on such Fee Payment Date by (2) the Fair Market Value of a
share of Stock on such date. In the event the foregoing calculation would result
in a grant of a fractional number of RSUs, the number of RSUs to be granted to
the Non-Employee Director shall be rounded down to the nearest whole number of
RSUs, and the fractional amount shall be paid to the Non-Employee Director in
cash as part of the Non-Employee Director’s retainer fee and committee stipends.
RSUs credited pursuant to this Section 6(b)(iv)(D) shall be immediately vested
and non-forfeitable and shall become payable on the first anniversary
immediately following the date upon which a Non-Employee Director’s service as a
member of the Board terminates for any reason; no acceleration of such payment
shall be permitted, except to the extent the Committee determines such
acceleration is permitted under Code Section 409A.

  (v)   Other Stock- or Cash-Based Awards. The Committee is authorized to grant
Awards to Grantees in the form of Other Stock-Based Awards or Other Cash-Based
Awards, as deemed by the Committee to be consistent with the purposes of the
Plan. Awards granted pursuant to this Section 6(b)(v) may be granted with value
and payment contingent upon Performance Goals, so long as such goals relate to
periods of performance in excess of one calendar year. The Committee shall
determine the terms and conditions of such Awards at the date of grant or
thereafter. Performance periods under this Section 6(b)(v) may overlap. The
maximum value of the aggregate payment that any Grantee may receive pursuant to
this Section 6(b)(v) in respect of any Plan Year is $5 million. Payments earned
hereunder may be decreased or, with respect to any Grantee who is not a Covered
Employee, increased in the sole discretion of the Committee based on such
factors as it deems appropriate. No such payment shall be made to a Covered
Employee prior to the certification by the Committee that the Performance Goals
have been attained. The Committee may establish such other rules applicable to
the Other Stock- or Cash-Based Awards to the extent not inconsistent with
Section 162(m) of the Code and provided that any dividends or dividend
equivalents payable with respect to such Awards that vest based upon the
attainment of Performance Goals shall be accumulated and paid only to the extent
of the attainment of the underlying Performance Goals, as determined by the
Committee.

  (c)   Annual Incentive Program. The Committee is authorized to grant Awards to
Grantees pursuant to the Annual Incentive Program, under such terms and
conditions as deemed by the Committee to be consistent with the purposes of the
Plan. Grantees will be selected by the Committee with respect to participation
for a Plan Year. The maximum value of the aggregate payment that any Grantee may

16



--------------------------------------------------------------------------------



 



      receive under the Annual Incentive Program in respect of any Plan Year is
$5 million. Payments earned hereunder may be decreased or, with respect to any
Grantee who is not a Covered Employee, increased, in the sole discretion of the
Committee based on such factors as it deems appropriate. No such payment shall
be made to a Covered Employee prior to the certification by the Committee that
the Performance Goals relating to Awards hereunder have been attained. The
Committee may establish such other rules applicable to the Annual Incentive
Program to the extent not inconsistent with Section 162(m) of the Code.

7.   Change in Control Provisions.

Unless otherwise determined by the Committee and evidenced in an Award Agreement
or set forth herein, in the event of a Change in Control:

  (a)   any Award carrying a right to exercise that was not previously vested
and exercisable shall become fully vested and exercisable; and     (b)   the
restrictions, deferral limitations, payment conditions, and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested, and any performance conditions imposed
with respect to Awards shall be deemed to be fully achieved.

8.   General Provisions.

  (a)   Nontransferability. Unless otherwise provided in an Award Agreement,
Awards shall not be transferable by a Grantee except by will or the laws of
descent and distribution and shall be exercisable during the lifetime of a
Grantee only by such Grantee or his guardian or legal representative.     (b)  
No Right to Continued Employment, etc. Nothing in the Plan or in any Award, any
Award Agreement or other agreement entered into pursuant hereto shall confer
upon any Grantee the right to continue in the employ of, or to continue as a
director of, or to continue to provide services to, the Company or any Parent or
Subsidiary of the Company or to be entitled to any remuneration or benefits not
set forth in the Plan or such Award Agreement or other agreement or to interfere
with or limit in any way the right of the Company or any such Parent or
Subsidiary to terminate such Grantee’s employment, or director or independent
contractor relationship.     (c)   Taxes. The Company or any Parent or
Subsidiary of the Company is authorized to withhold from any Award granted, any
payment relating to an Award under the Plan, including from a distribution of
Stock, or any other payment to a Grantee, amounts of withholding and other taxes
due in connection with any transaction involving an Award, and to take such
other action as the Committee may deem advisable to enable the Company and
Grantees to satisfy obligations for the payment of withholding taxes and other
tax obligations relating to any Award. This authority shall include authority to
withhold or receive cash, Stock or other property in satisfaction of a Grantee’s
tax obligations, to the extent permitted

17



--------------------------------------------------------------------------------



 



      under applicable law or regulation. The Committee may provide in the Award
Agreement that in the event that a Grantee is required to pay any amount to be
withheld in connection with the issuance of shares of Stock in settlement or
exercise of an Award, the Grantee may satisfy such obligation (in whole or in
part) by electing to have a portion of the shares of Stock to be received upon
settlement or exercise of such Award equal to the minimum amount required to be
withheld.

  (d)   Stockholder Approval; Amendment and Termination.

  (i)   The Plan shall take effect upon its adoption by the Board but the Plan
shall be subject to the requisite approval of the stockholders of the Company.
In the event that the stockholders of the Company do not approve the Plan at a
meeting of the stockholders at which such issue is considered and voted upon,
then upon such event the Plan and all rights hereunder shall immediately
terminate and no Grantee (or any permitted transferee thereof) shall have any
remaining rights under the Plan or any Award Agreement entered into in
connection herewith.     (ii)   The Board may at any time and from time to time
alter, amend, suspend, or terminate the Plan in whole or in part; provided,
however, that unless otherwise determined by the Board, an amendment that
requires stockholder approval in order for the Plan to continue to comply with
Section 162(m) or any other law, regulation or stock exchange requirement shall
not be effective unless approved by the requisite vote of stockholders.
Notwithstanding the foregoing, no amendment to or termination of the Plan shall
affect adversely any of the rights of any Grantee, without such Grantee’s
consent, under any Award theretofore granted under the Plan.

  (e)   Expiration of Plan. Unless earlier terminated by the Board pursuant to
the provisions of the Plan, the Plan shall expire on the tenth anniversary of
the Effective Date of the Prior Plan. No Awards shall be granted under the Plan
after such expiration date. The expiration of the Plan shall not affect
adversely any of the rights of any Grantee, without such Grantee’s consent,
under any Award theretofore granted.     (f)   Deferrals. The Committee shall
have the authority to establish such procedures and programs as it deems
appropriate to provide Grantees with the ability to defer receipt of cash, Stock
or other property payable with respect to Awards granted under the Plan. Such
procedures and programs, if any, shall be interpreted in accordance with the
requirements of Section 409A of the Code.     (g)   No Rights to Awards; No
Stockholder Rights. No Grantee shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Grantees. Except as provided specifically herein, a Grantee or a

18



--------------------------------------------------------------------------------



 



      transferee of an Award shall have no rights as a stockholder with respect
to any shares covered by the Award until the date of the issuance of a stock
certificate to him for such shares.

  (h)   Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Grantee pursuant to an Award, nothing contained in
the Plan or any Award shall give any such Grantee any rights that are greater
than those of a general creditor of the Company.     (i)   No Fractional Shares.
No fractional shares of Stock shall be issued or delivered pursuant to the Plan
or any Award. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.     (j)   Regulations and Other Approvals.

  (i)   The obligation of the Company to sell or deliver Stock with respect to
any Award granted under the Plan shall be subject to all applicable laws, rules
and regulations, including all applicable federal and state securities laws, and
the obtaining of all such approvals by governmental agencies as may be deemed
necessary or appropriate by the Committee.     (ii)   Each Award is subject to
the requirement that, if at any time the Committee determines, in its absolute
discretion, that the listing, registration or qualification of Stock issuable
pursuant to the Plan is required by any securities exchange or under any state
or federal law, or the consent or approval of any governmental regulatory body
is necessary or desirable as a condition of, or in connection with, the grant of
an Award or the issuance of Stock, no such Award shall be granted or payment
made or Stock issued, in whole or in part, unless listing, registration,
qualification, consent or approval has been effected or obtained free of any
conditions not acceptable to the Committee.     (iii)   In the event that the
disposition of Stock acquired pursuant to the Plan is not covered by a
then-current registration statement under the Securities Act and is not
otherwise exempt from such registration, such Stock shall be restricted against
transfer to the extent required by the Securities Act or regulations thereunder,
and the Committee may require a Grantee receiving Stock pursuant to the Plan, as
a condition precedent to receipt of such Stock, to represent to the Company in
writing that the Stock acquired by such Grantee is acquired for investment only
and not with a view to distribution.     (iv)   The Committee may require a
Grantee receiving Stock pursuant to the Plan, as a condition precedent to
receipt of such Stock, to enter into a

19



--------------------------------------------------------------------------------



 



      stockholder agreement or “lock-up” agreement in such form as the Committee
shall determine is necessary or desirable to further the Company’s interests.

  (k)   Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof, except that the duties
and responsibilities of the Board and the members thereof shall be determined in
accordance with the laws of the state of Maryland without giving effect to the
conflict of law principles thereof.

20